                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                No. 4:18–CV–32–BR

HENRY WILLIAMS, II,                            )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )                      ORDER
                                               )
PITT COUNTY BOARD OF                           )
EDUCATION, et. al.,                            )
                                               )
                       Defendants.             )

       This matter is before the court on Henry Williams, II’s (“plaintiff”) motions to reopen his

case. (DE ## 25, 26.) The Pitt County Board of Education and Pitt County Schools

(“defendants”) did not respond. The matter is now ripe for adjudication.

       On 8 January 2019, the court adopted Magistrate Judge Robert Jones’ 5 December 2018

memorandum and recommendation (“M&R”) granting defendants’ motion to dismiss and

directing the Clerk to close the case. (DE # 23.) On 30 January 2019, plaintiff filed a motion to

reopen his case. (DE # 25.) A duplicate motion was filed on 5 February 2019. (DE # 26.)

Plaintiff moves for his case to be reopened claiming that he was “not proper[ly] informed[ed,]”

“(M&R), have filed false statement[,]” and his “constitution[al] right[s] as a black citizen ha[s]

been violate[d].” Plaintiff requests “that this case be move[d] to [a] higher court . . . and heard

by [a] jury.” (DE # 25, at 1.)

       The 5 December 2018 M&R set plaintiff’s deadline to file any objections by 19

December 2018 and informed plaintiff that if he failed to file any objections, review of the M&R

may be limited. Plaintiff does not claim he did not receive the M&R. Additionally, all court

correspondence has been sent to plaintiff’s address on file and has not been returned to the court.
Therefore, plaintiff’s motions are DENIED. However, because plaintiff appears to also seek to

appeal the court’s order, the Clerk is DIRECTED to docket the instant motions as notice of

appeal.

              This 22 April 2019.




                                                 

 

                                                        __________________________________ 
                                                                    W. Earl Britt
                                                                    Senior U.S. District Judge




                                                                 2
 
